Exhibit 10.2

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (this “Amendment”) is entered into between Group 1 Automotive,
Inc., a Delaware corporation (the “Company”), and Earl J. Hesterberg
(“Employee”), effective as of May 17, 2018 (the “Amendment Effective Date”).

RECITALS

WHEREAS, the Company and Employee previously entered into an employment
agreement dated May 19, 2015 (the “Employment Agreement”); and

WHEREAS, the Company and Employee desire to amend the Employment Agreement in
certain respects.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the sufficiency of which is hereby acknowledged,
the parties agree that the Employment Agreement is hereby amended as follows,
effective as of the Amendment Effective Date:

AGREEMENTS

1. Section 2.3 of the Employment Agreement is amended to read in its entirety as
follows:

2.3 Long-Term Incentive Compensation.

(i) Equity Awards. Employee shall be eligible to receive grants under Employer’s
2014 Long Term Incentive Plan, or any successor plans, in such amounts as
determined in the sole discretion of the Compensation Committee including grants
of options, Restricted Stock, or Restricted Stock Units. Such awards may vest
over time conditioned on the continued performance of substantial services
(including the agreement to refrain from performing substantial services) or
upon the achievement of performance criteria or other conditions, in each case
as determined in the sole discretion of the Compensation Committee.

(ii) Condition of Grants. The rights and liabilities of Employer and Employee
regarding entitlement to, and vesting of, any long-term incentive compensation
granted pursuant to this Agreement shall be conditioned and dependent on the
Employee’s consent and agreement to the promises set forth in the Non-Compete
Agreement and Section 5 of this Agreement. In the event that any provision set
forth in the Non-Compete Agreement is violated, Employer shall have the right,
among other remedies, to demand forfeiture of any cash and equity grants awarded
or vested during the twelve (12) months prior to such violation or declaration.

2. Section 3.1 of the Employment Agreement is amended to read in its entirety as
follows:

“3.1. Term. The term of this Agreement shall commence on the Effective Date and
continue through May 19, 2019, unless earlier terminated as provided for herein.
Following May 19, 2019, the Agreement will continue until terminated by either
Employer or Employee upon delivery of written notice of termination no later
than six months prior to the date of termination set forth in such notice (which
date will constitute the end of the “Term” for purposes of his Agreement).”

3. Miscellaneous.

All references in the Employment Agreement to the “Agreement” shall be deemed to
refer to the Employment Agreement, as amended by this Amendment.

Except as expressly amended hereby, the Employment Agreement is unchanged and
remains in full force and effect.

This Amendment is made a part of, and is incorporated into, the Employment
Agreement and is subject to all provisions therein (as amended hereby),
including the amendments, waivers, construction, notices, governing law and
entire agreement provisions thereof. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas without reference to
principles of conflict of laws.

[Remainder of Page Intentionally Blank; Signature Page Follows]

1

IN WITNESS WHEREOF, Employee has hereunto set Employee’s hand and the Company
has caused this Amendment to be executed in its name on its behalf, effective as
of the dates provided for herein.

GROUP 1 AUTOMOTIVE, INC.

     
By:
  /s/ Frank Grese—
 
   
Name:
Title:
  Frank Grese
Senior Vice President – Human Resources
EMPLOYEE
 

By:
  /s/ Earl J. Hesterberg—
 
   



    Name: Earl J. Hesterberg

2